Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153786(96)(98)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re HICKS/BROWN, Minors.                                        SC: 153786                                       Justices
                                                                    COA: 328870
                                                                    Wayne CC Family Division:
                                                                    12-506605-NA
  _____________________________________/

         On order of the Chief Justice, the joint motion of the National Disability Rights
  Network, American Civil Liberties Union of Michigan, The Arc Michigan, and The Arc
  of the United States to file a brief amicus curiae is GRANTED. The amicus brief
  submitted on September 28, 2016, is accepted for filing. On further order of the Chief
  Justice, the motion of the National Association of Counsel for Children to file a brief
  amicus curiae and to extend the time for doing so is GRANTED. The amicus brief will
  be accepted as timely filed if submitted on or before October 31, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 5, 2016
                                                                              Clerk